                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

CIVIL ACTION NO. 4:18CV-00068-JHM

DEVAN LAMONT PIERSON                                                                 PLAINTIFF

VS.

GRAYSON COUNTY DENTENTION CENTER, et al.                                          DEFENDANTS

                                 MEMORANDUM OPINION

       This matter is before the Court on a motion by Defendant Randy Swift for summary

judgment. [DN 69]. Four months after this motion was filed, pro se Plaintiff Devan Lamont

Pierson still had not filed a response. The Court issued an Order giving Pierson an additional 30

days to respond to the pending motion, and the Court warned Plaintiff “that this action will be

dismissed for failure to comply with an Order of this Court.” [DN 70]. Plaintiff has not filed a

response to Swift’s pending motion for summary judgment, and the time to do so has passed.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v.

Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district

court to enter a sua sponte order of dismissal.”). “[W]hile pro se litigants may be entitled to some

latitude when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements that a

layperson can comprehend as easily as a lawyer.” Id. “[T]he lenient treatment generally accorded

to pro se litigants has limits. Where, for example, a pro se litigant fails to comply with an easily

understood court-imposed deadline, there is no basis for treating that party more generously than

a represented litigant.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (cleaned up).
Additionally, courts have an inherent power “acting on their own initiative, to clear their calendars

of cases that have remained dormant because of the inaction or dilatoriness of the parties seeking

relief.” Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962).

       Because Pierson has failed to comply with a straightforward Order of this Court by failing

to file a response to Swift’s motion for summary judgment, despite being warned that dismissal

would occur without compliance, the Court will dismiss this action by separate Order.




cc:    Devan Lamont Pierson, pro se
                                                                                June 23, 2021
       counsel of record




                                                 2
